Chief Justice PARKER
dissenting.
In my view, based on Stone v. North Carolina Department of Labor, 347 N.C. 473, 495 S.E.2d 711, cert. denied, 525 U.S. 1016, 142 L. Ed. 2d 449 (1998), and Hunt v. North Carolina Department of Labor, 348 N.C. 192, 499 S.E.2d 747 (1998), plaintiffs’ action is barred by the public duty doctrine.
In Stone, this Court noted that under the Tort Claims Act, “the State is liable only under circumstances in which a private person would be.” 347 N.C. at 478, 495 S.E.2d at 714 (citing N.C.G.S. § 143-291). The Court then stated:
Private persons do not possess public duties. Only governmental entities possess authority to enact and enforce laws for the protection of the public. If the State were held liable for performing or failing to perform an obligation to the public at large, the State would have liability when a private person could not. The public duty doctrine, by barring negligence actions against a governmental entity absent a “special relationship” or a “special duty” to a particular individual, serves the legislature’s express intention to permit liability against the State only when a private person could be liable.
Id. at 478-79, 495 S.E.2d at 714 (citations omitted). The operation of a local confinement center is a public duty undertaken by government. See N.C.G.S. §§ 153A-216, -218 (2005).
Moreover, this action is not within the purview of either of the two exceptions to the public duty doctrine recognized by this Court in Braswell v. Braswell in that neither a “special relationship” nor a “special duty” exists between the governmental entity and the injured party. 330 N.C. 363, 371, 410 S.E.2d 897, 902 (1991).
Chapter 153A of the General Statutes, entitled “Counties,” sets forth a county’s functions and duties. The primary responsibility for local confinement centers rests with the county. N.C.G.S. § 153A-218. Section 153A-218 provides that the county may “establish, acquire, erect, repair, maintain, and operate local confinement facilities.” Id. While the General Assembly contemplated a special relationship between Mitchell County and its own inmates, no language in Chapter 153A suggests that the State had a special relationship with Mitchell County’s inmates.
As noted by the majority, the legislative policy described in section 153A-216(1) provides that local confinement facilities should be *381operated to protect the community as well as the health and welfare of prisoners. N.C.G.S. § 153A-216(1). However, an analysis of the plain language of other subsections of section 153A-216 reveals that the General Assembly intended that the State should provide minimum statewide standards “to guide and assist local governments” in establishing confinement facilities and in developing programs for humane treatment of prisoners and their rehabilitation, id. § 153A-216(2), and “should provide” limited services to local officials for the maintenance and operation of the county’s confinement facilities through “inspection, consultation, technical assistance, and other appropriate services,” id. § 153A-216(3).
The majority relies on three other statutes in Chapter 153A to hold that the special relationship exception applies in this case. Specifically, the majority focuses on sections 153A-220,153A-221, and 153A-222. Section 153A-220 not only fails to identify inmates as a special class of individuals but makes no reference to inmates whatsoever. The language of N.C.G.S. § 153A-220, namely, to “[c]onsult with,” “provide technical assistance,” “[v]isit and inspect,” “advise,” “recommend,” and “[r]eview,” manifests the General Assembly’s intent that the State merely advise and assist a county in the county’s duty to ensure the security of the confinement center and the safe custody and care of its inmates. Id. § 153A-220 (2005).
Similarly, N.C.G.S. § 153A-221 only requires the State to “develop and publish minimum standards for the operation of local confinement, facilities.” Id. § 153A-221 (2005). These standards adopted pursuant to section 153A-221 direct the county’s responsibility with regard to the facility and inmates in its custody. Under N.C.G.S. § 153A-222, the State inspector is to report to local officials who are responsible for ensuring that the local confinement facility is in conformity with the standards established pursuant to section 153A-221. Section 153A-222 also references N.C.G.S. § 153A-216(4), which does not address inmate safety but deals with employment standards and qualifications for personnel at local confinement facilities.
Alleging that a governmental entity has merely undertaken to perform its duties to enforce a statute “ ‘is not sufficient, by itself, to show the creation of a special relationship with particular individual citizens.’ ” Hunt, 348 N.C. at 199, 499 S.E.2d at 751 (quoting Sinning v. Clark, 119 N.C. App. 515, 519, 459 S.E.2d 71, 74, disc. rev. denied, 342 N.C. 194, 463 S.E.2d 242 (1995)). Such an exception is to be “narrowly construed and applied.” Stone, 347 N.C. at 482-83, 495 S.E.2d at 717 (citing Braswell, 330 N.C. at 372, 410 S.E.2d at 902, and Sinning, *382119 N.C. App. at 519, 459 S.E.2d at 74). The statutes under Chapter 153A pertaining to confinement centers prescribe the State’s limited advisory and educational role in assisting a local government in its maintenance and operation of a secure and safe public jail. None of the statutes can reasonably be construed to establish a “special relationship,” giving rise to an individual right to recovery, between the State and Mitchell County’s inmates. By enacting these statutes utilizing the resources of state government to assist local governments in this manner, the legislature did not intend to make the State “a virtual guarantor” of the safety of every confinement facility subject to its inspection, thereby, “ ‘exposing it to an overwhelming burden of liability’ ” for the alleged failure to prevent the county’s alleged negligence in the care, custody and maintenance of its confinement facility. Hunt, 348 N.C. at 199, 499 S.E.2d at 751 (quoting Sinning, 119 N.C. App. at 519-20, 459 S.E.2d at 74).
While statutory language is a useful guide to determine the existence of a “special relationship,” the “special duty” exception exists only when the claimant shows that an actual promise was made by a State agent. Braswell, 330 N.C. at 371, 410 S.E.2d at 902. Plaintiffs have not alleged such a special duty.
For the foregoing reasons, I respectfully dissent.
Justice BRADY joins in this dissenting opinion.